DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 , 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0246351 A1 to Joseph et al.
As to claims 1 and 11, Joseph discloses a method(a computing device) for decreasing consumption of resources related to a user device outputting a media asset on an output device (see fig.1; page.1, ¶0009-¶0010), the method/ the computing device comprising(control circuitry configured to): obtaining a battery level information about a level of a battery of the user device (page.3, ¶0020-¶0021 & fig.5, el.510; page.5, ¶0047); determining that the battery level information is below a threshold battery level; and operating a resource-saving mode in response to determining that the battery level information is below a threshold battery level (fig.5, el.540; page.5, ¶0048), the resource-saving mode comprising: retrieving an input that a media asset is to be output or is being output by the user device on the output device(see fig.6; page.6, ¶0052); determining that a first portion of the media asset has a first attribute, wherein the first attribute comprises a first importance of the content of the first portion; determining that a second portion of the media asset has a second attribute, wherein the second attribute comprises a second importance of the content of second portion (see fig.7, el.710& 720; page.6, ¶0056); generating for output with a first set of output parameters, on the output device, the first portion of the media asset, wherein the first set of output parameters are based on the first importance; and generating for output with a second set of output parameters, on the output device, the second portion of the media asset, wherein the second set of output parameters are based on the second importance (see fig.7; page.6, ¶0057,  ¶0059); wherein the second set of output parameters is different from the first set of output parameters, and processing the second portion of the media asset with the second set of parameters consumes less battery than processing the first portion of the media asset with the first set of output parameters(see fig.5, el.570; page.5, ¶0050 and see fig.8A-8B; page.6, ¶0060).
As to claims 2 and 12, Joseph further discloses wherein the sets of output parameters include at least one of: resolution of the media asset, bitrate of the media asset, frame rate of the media asset and a display size of the media asset on the output device (page.2, ¶0018, ¶0050, ¶0060).
As to claims 3 and 13, Joseph further discloses, wherein: generating for output the first portion of the media asset with the first set of output parameters comprises receiving a media stream with a first quality, wherein a media stream with the first quality is a media stream containing data to output the media asset with the first set of output parameters; and generating for output the second portion of the media asset with the second set of output parameters comprises: receiving a media stream with the first quality; and processing the media stream with the first quality to generate for output the second portion with the second set of output parameters (see fig.5-6; page.2, ¶0015, ¶0048-¶0050 and ¶0054).
As to claims 4 and 14, Joseph further discloses wherein: generating for output the first portion of the media asset with the first set of output parameters comprises receiving a media stream with a first quality, wherein a media stream with the first quality is a media stream containing data to output the media asset with the first set of output parameters; an generating for output the second portion of the media asset with the second set of output parameters comprises receiving a media stream with a second quality, wherein a media stream with the second quality is a media stream containing data to output the media asset with the second set of output parameters and not enough data to output the media asset with the first set of output parameters(see fig.5-6; page.2, ¶0015, ¶0048-¶0050 and ¶0054).
As to claims 5 and 15, Joseph further discloses wherein: generating for output the first portion of the media asset with the first set of output parameters comprises sending to the user device a media stream with a first quality, wherein the media stream with the first quality is a media stream containing data to output the media asset with the first set of output parameters; and generating for output the second portion of the media asset with the second set of output parameters comprises sending to the user device a media stream with a second quality, wherein the media stream with the second quality is a media stream containing data to output the media asset with the second set of output parameters and not enough data to output the media asset with the first set of output parameters(see fig.5-6; page.2, ¶0015, ¶0048-¶0050 and ¶0054).
As to claims 8 and 18, Joseph further discloses operating the resource-saving mode in response to determining that the predicted battery level will be below the threshold battery level upon completion of consumption of the media asset (page.X, ¶0063-¶0064).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 9-10, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over   US 2016/0246351 A1 to Joseph et al in view of US 2021/0092494 A1 to Mao et al.
As to claims 6 and 16, Joseph does not explicitly discloses wherein the second set of output parameters includes a lower display size than that of the first set of output parameters; and generating for output on the user device comprises generating the media asset for display on an output device of the user device or an output device connected to the user device; and when the first portion of the media asset is displayed it has a first display size, on the screen of the user device, and when the second portion of the media asset is displayed it has a second display size that is smaller than the first display size.
Mao discloses wherein the second set of output parameters includes a lower display size than that of the first set of output parameters; and generating for output on the user device comprises generating the media asset for display on an output device of the user device or an output device connected to the user device; and when the first portion of the media asset is displayed it has a first display size, on the screen of the user device, and when the second portion of the media asset is displayed it has a second display size that is smaller than the first display size (page.4, ¶0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph with the teaching as taught by Mao in order to presenting best quality media asset based on the characteristics of the display device and/or media asset.
As to claims 9 and 19, Mao further discloses wherein the first portion and the second portion of the media asset are determined based at least in part on a user's profile, and/or on using metadata of the media asset (page.4, ¶0038).
As to claims 10 and 20, Mao further discloses wherein the first portion and the second portion of the media asset are determined based at least in part on: the length of a scene of the media asset, the length of a shots in the content, presence of dialogues, presence of a soundtrack, identification of a category of the scene (page.4, ¶0038).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over   US 2016/0246351 A1 to Joseph et al in view of US 2021/0092494 A1 to Mao et al ,and further in view of US 2020/0007955 A1 to Mathur.
As to claims 7 and 17, Joseph does not explicitly discloses wherein generating for output the second portion of the media asset further comprises turning off any pixels of the output device that are not solicited to display the second portion. 
Mathur discloses wherein generating for output the second portion of the media asset further comprises turning off any pixels of the output device that are not solicited to display the second portion (see fig.5-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph and Mao with the teaching as taught by Mathur in order to presenting the media asset without changing quality of the rendered media asset.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0136727 A1 to Lim et al.
US 11382043 B1 to Oroskar et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424